Title: To James Madison from Carlos Martínez de Yrujo, 4 June 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


SirPhiladelphia 4 June 1801. &c. &c.
On the 12th. Novr. last I communicated to this Government, thro’ Mr. John Marshall, the complaint which the Captain General of the Island of Cuba made against Capt. Mullowny of the sloop of war of the United States, the Ganges, and requesting the corresponding satisfaction: the said Secretary of State answered me on the 21st. of the same month of Novr. that the subject would be examined, and that the President of the U.S. would take the measures the case should require: but I am not yet informed of the steps taken for this purpose nor of their result. Wherefore, and in consideration of an order of the King my master, which enjoins it upon me to renew that complaint to this Government and to ask for the due satisfaction, I pray you to examine the premises and to present them anew to the President. For this purpose I renew &c.
Carlos Mrtnz de Yrujo
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC in Spanish; this is Wagner’s translation as it appears in the margin.



   
   Lt. John Mullowny and the U.S. ship Ganges captured the French privateer La Fortune in late July 1800 along the shoreline not far from the Cuban harbor of Matanzas. Mullowny was discharged from service in October 1801 as part of the naval reduction plan (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 6:195–97, 7:341).


